Entered: September 19th, 2019
                                Case 16-13521   Doc 110     Filed 09/19/19    Page 1 of 2
Signed: September 19th, 2019

SO ORDERED




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                               (Baltimore Division)

         In re:                              )
                                             )
         ASSATA N. PETERSON,                 )                        Case No. 16-13521-DER
                                             )                              (Chapter 7)
                           Debtor.           )
         ___________________________________ )

                ORDER SETTING SUPPLEMENTAL BRIEFING SCHEDULE ON DEBTOR’S
                    MOTION FOR DISGORGEMENT OF ATTORNEY’S FEES, ETC.

                   Now before the court for consideration is the Debtor’s Pro Se Motion for Disgorgement of

         Attorney’s Fees, Civil Penalties & Other Relief [Docket No. 109] (the “Motion”), in which the

         debtor, Assata N. Peterson (the “Debtor”), seeks entry of an order against Brett D. Weiss, Esq. and

         the law firm of Chung & Press, P.C. (“Chung & Press”) that would, among other things, (i) require

         them to disgorge to the Debtor attorney’s fees in the amount of $8,190.00, and (ii) determine that

         the conduct of Mr. Weiss should be reported to the Attorney Grievance Commission of Maryland.

         No opposition to the Motion has been filed.

                   Although Mr. Weiss was apparently affiliated with Chung & Press at the time this case was

         commenced, the court is uncertain about the current state of the relationship (if any) between

         Mr. Weiss and Chung & Press. It is not clear therefore that the Motion was served on Chung &

         Press as required by Bankruptcy Rules 7004 and 9014. In order to provide due process and to

         assist the court in deciding the potentially serous issues raised by the Motion, the court has

         determined that supplemental briefing is necessary and appropriate in this instance.
                  Case 16-13521      Doc 110     Filed 09/19/19     Page 2 of 2



        Accordingly, it is, by the United States Bankruptcy Court for the District of Maryland,

        ORDERED, that to the extent Mr. Weiss or Chung & Press (or both of them) oppose the

relief sought by the Debtor in the Motion, they shall file on or before October 10, 2019 a

Memorandum together with such affidavits or other materials as may support their respective

positions; and it is further,

        ORDERED, that the Debtor may file on or before October 24, 2019 a Memorandum in

further support of the Motion and in response to any such memoranda filed by Mr. Weiss or

Chung & Press; and it is further,

        ORDERED, that the court will determine after review of these supplemental memoranda

and materials whether a hearing on the Motion is necessary or appropriate.



cc:     Brett D. Weiss, Esq
        6404 Ivy Lane, Suite 730
        Greenbelt, Maryland 20770

        Chung & Press, P.C.
        c/o Daniel M. Press, Esq.
        6718 Whittier Avenue, Suite 200
        McLean, Virginia 22101

        Ms. Assata N. Peterson
        10017 Ardenne Way
        Owings Mills, Maryland 21117

        Gerard R. Vetter, Esq.
        Assistant United States Trustee
        101 West Lombard Street, Suite 2625
        Baltimore, Maryland 21201



                                     -- END OF ORDER --




                                               ~2~
